DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims no priority to an earlier filed application.
	Therefore, Claims 1 - 20 are pending.
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  


Statutory Categories
Independent Claim 1 is a system claim and it recites various hardware components such as a “memory” and a “processor.”  This claim therefore falls into the category of machine/manufacture.  Claim 15 is a method claim and therefore falls into the category of a “process.”  Claim 18 is an apparatus claim which recites various hardware components, such as a “processor,” “memory,” and “interface,” and therefore falls into the category of “machine/manufacture.” 
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims which are statutory.
Claim 1 recites the limitation:
“determine respective attributes of the available transfer channels; determine, based on the determined attributes and the first message, a second transfer channel among the available transfer channels; and transmit, via the communication interface and to a second computing platform associated with the second transfer channel, a second message indicating a second request to process the fund transfer.
5”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of an EFT funds transfer transaction, such as an international funds transfer transaction.  Such transactions are extremely common, for example, in the case of 
Furthermore, the mere nominal recitation of terms - such as a “platform” or a “memory” or a “processor” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
E.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
transaction processing system 
transaction input device 
transmit to a first computing platform associated with a first transfer channel among available transfer channels, a first message 
the message indicating a first request to process a fund transfer
transaction control platform 
one processor
a communication interface communicatively coupled to the at least one processor
a memory storing computer-readable instructions 

	Other than an “input device” and an “interface,” no additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – completing an international EFT transfer - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More Than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 10.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of attributes of a transfer message. 
Claim 3 merely recites the abstract concept of attributes of a transfer channel. 
Claim 4 merely recites the abstract concept of wait time to complete a transfer.
Claim 5 merely recites the abstract concept of a handshake signal.
Claim 6 merely recites the abstract concept of threshold for a queue.
Claim 7 merely recites the abstract concepts of a cut-off time and an elapsed time.
Claim 8 merely recites the abstract concept of an average time between transmissions.
Claim 9 merely recites the abstract concept of the length of a queue.
Claim 10 merely recites the abstract concept of an expected wait time.  
Claim 11 merely recites the abstract concept of a third channel.
Claim 12 merely recites the abstract concept of a higher tier of service.
Claim 13 merely recites the abstract concept of a subset of channels.
Claim 14 merely recites the abstract concept of a request to cancel.
Claims 15 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  



Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2007/0100748 to Dheer et al. (hereinafter “Dheer”) in view of U.S. Patent Publication No. 2010/0211495 to Zanzot et al. (hereinafter “Zanzot”).

Dheer is directly on point with the claimed invention and in the exact same field of endeavor.  The Title is as follows:  “Multi-channel transaction system for transferring assets between accounts at different financial institutions.”
The Dheer Abstract reads as follows:
“Embodiments of a system for providing an integrated financial system to facilitate the transfer of funds among accounts held at different financial institutions and over different networks are described. The system executes a transaction involving a withdrawal of assets from a first account at a first financial institution and a deposit of at least a portion of the withdrawn assets to a second account at a second financial institution. The first account and the second account are maintained by different corporate entities, and may have the same or different account holders. The financial institutions are coupled to one another through different types of networks. The transaction is broken down into separate debit and credit legs. An integrated transfer process selects the optimum network to perform each leg of the transaction based upon constraints associated with the transaction and user preferences, such as cost and speed of the transaction, and restrictions or rules imposed by the networks and/or the financial institutions.”  (emphasis added) 

Thus, in the system of Dheer, there is a monitoring of attributes of the transfer channel or network and selection of the “optimum” network based at least on “speed” of the transfer.
Furthermore, a particularly salient teaching of Dheer is as follows:
“[0020] Various attributes or preferences associated with financial transactions or transfers among accounts are discussed herein, and include the cost or fees associated with a transaction, the delivery speed or time to complete the transaction, and the risk of failure associated with the transaction. Although particular examples are discussed herein with reference to these specific preferences, it will be appreciated that the methods and systems described herein are applicable to any type of transaction attribute.”  (emphasis added) 

Therefore, not only is Dheer in the same field of endeavor as the claimed invention, it teaches the same purpose:  to select a transfer channel based at least on part on the time required to complete the transaction.  This selection is made on the basis of “feedback” to the user based on the monitoring and attributes of the various available transfer networks:
“[0053] For the embodiment shown in FIG. 5, the system provides feedback to the user after the channels for each leg have been selected. This feedback includes an indication of the transaction cost and time, as well as any other relevant information. The user then has the opportunity to approve the transaction, cancel the transaction, or request a modification. In block 507, the process determines whether or not the user approves the transaction and accepts the cost, time and other characteristics of the transaction. If the user does approve the transaction, the user is allowed to modify the input and relax certain preferences or parameters, block 514. The system then processes the modified transaction request from block 504. If the user does approve the transaction, the process proceeds by applying the appropriate channel communication rules to each message transmitted over the two separate channels, block 508. The messages comprise any data exchanges or other protocols that are required to facilitate the transaction. Each message is assigned a unique message ID.”  (emphasis added) 

Thus, Dheer teaches that a “queue” is generated and that the channel rules determine if the transfer is allowed to continue, based on the parameters and restrictions in the transfer message:
“[0054] In block 509 the process determines whether the channel communication rules allow the transaction to continue. If not, an exception condition exists, in which case, the exception processing module 411 automatically isolates and processes the exception. The exception is communicated to the user, block 515, who is then given the opportunity to modify the transaction to remove the exception condition. If the transaction is approved, processing continues from block 510, wherein the channel messages are queued and processed for transmission. The queue and process channel message block 510 includes a queue subprocess that combines batch transactions for processing. This block can also include a work queue approval subprocess, which validates any of the queuing and processing generated by the process. Once the channel messages are processed, the system performs the funds transfer over the channels selected by the channel selection business logic, block 516, and any exceptions that may be generated during the funds transfer or settlement processes are resolved, block 518.”  (emphasis added) 

Thus, it would be clear to a person of ordinary skill in the art that such rules would include a cut-off time in view of the anticipated time it would take to complete the transaction.

Therefore, with regard to Claim 1, Dheer teaches:
1. A transaction processing system comprising:   (See at least Fig. 1 and Abstract)

a transaction input device configured to transmit to a first computing platform associated with a first transfer channel among available transfer channels, (See at least [0015] – [0018], wherein a user can request a transfer using one or more channels from one financial institution to another.  See also Fig. 3 and accompanying description.

a first message indicating a first request to process a fund transfer; and (See at least [0037] and [0042].)

a transaction control platform comprising at least one processor,  (See at least the “financial management system server” of Fig. 1, reproduced below:


    PNG
    media_image1.png
    728
    600
    media_image1.png
    Greyscale


a communication interface communicatively coupled to the at least one processor, and  (See at least Fig. 1 reproduced above and [022] – [0024].)

a memory storing computer-readable instructions that, when executed by the at least one processor, cause the transaction control platform to:  (See at least [0031] and Fig. 1 above.)

determine respective attributes of the available transfer channels;    (See at least [0039].)

determine, based on the determined attributes and the first message, a second transfer channel among the available transfer channels; and (See at least [0053] quoted above, wherein in making a selection of routing channels or networks, Dheer teaches that an “optimum” network for each leg of the transfer is determined, including “speed of the transaction.  See [0016] and [0020], quoted above.)

transmit, via the communication interface and to a second computing platform associated with the second transfer channel, a second message indicating a second request to process the fund transfer.  (See at least [0053] quoted above.)

Therefore, Dheer appears to teach the basic limitations of Claim 1.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Zanzot is cited for the use of “routing” rules which relate to the time required to complete the transaction.
Zanzot is in the exact same field of endeavor as Dheer and the claimed invention.  Thus, Zanzot: Abstract teaches as follows:
“Systems, methods, and computer program products are provided for improving foreign currency exchange processing of financial payment requests and, more specifically improving the bid/ask spread in foreign currency exchange so as to increase the profitability realized by the financial institution processing the payment. In accordance with embodiments herein disclosed, international financial payment requests are pooled together based on currency type and payment time requirements to provide for better exchange rates.”  (emphasis added) 
Thus, one of the parameters of the transfer system of Zanzot is the processing timing requirements of various channels.  One of the more salient teachings of Zanzot is as follows:
“[0014] Other optional embodiments of the method include, determining payment routing for each of the plurality of international payment requests based on one or more routing rules and providing for financial payment to a payee via the determined payment route in the exchanged currency. In such embodiments, determining payment routing may further include determining the payment routing based on one or more routing rules, wherein the routing rules are associated with one or more of payment processing time, payment processing cost, payment processing risk, payment destination or remittance requirements. In one specific embodiment, the one or more routing rules are operable to determine a least-cost payment type that meets time requirements and risk requirements.
[0015] Such embodiments of the method may further include receiving at least one of one or more payor-defined payment attributes, one or more payee-defined payment attributes or one or more financial institution defined payment attributes. In such embodiments, determining the payment routing may further include applying one or more of the payor-defined payment attributes, the payee-defined payment attributes or the financial institution-defined payment attributes to the one or more routing rules to determine the payment routing.”  (emphasis added) 

Therefore, Zanzot teaches that “routing rules” can include payment timing requirements.

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transfer system of Dheer, wherein networks for completing the transaction are selected to optimize various parameters including “speed or time to complete the transaction” (see [0020]), with the routing rules teachings of Zanzot, which are based in part on timing requirements.  The motivation to do so comes from Dheer.  As quoted above, Dheer teaches that the “speed” of the transaction is important in selecting transfer networks.  It would greatly enhance the efficiency and convenience of the system of Dheer to use the routing rules concept of Zanzot.

With regard to Claim 2, Dheer teaches wherein the first message indicates at least one selected from: a destination user account for the fund transfer; an intermediary account for the fund transfer; the first transfer channel; a payment system associated with the first transfer channel; origin currency associated with the fund transfer; destination currency associated with the fund transfer; a cut-off time associated with the fund transfer; a value of the fund transfer; and combination thereof.  (See at least [0035] – [0038], wherein an “instruction” is considered to constitute the recited “message.”)

With regard to Claim 3, Dheer teaches wherein respective attributes of the available transfer channels comprise at least one selected from: lengths of respective system queues;  -30-Patent ApplicationAttorney Docket No. 007131.02257 respective usage costs; respective average wait times for completing fund transfers; respective average times for receiving handshake signals; and combination thereof.  (See at least [0039]].)

With regard to Claim 4, Dheer teaches determining, based on the first message and the respective attributes, an expected wait time for completing the fund transfer over the first transfer channel, and wherein the determining the second transfer channel is based on determining that the expected wait time for completing the fund transfer over the first transfer channel exceeds the cut- off time.  (See at least [0045] and [0053].)

With regard to Claim 5, Dheer teaches wherein the determining the second transfer channel is based on determining that the transaction input device has not received a handshake signal, responsive to the first message, from the first computing platform.  (See at least [0046], wherein a person of ordinary skill in the art would clearly understand that the “communication rules” would require handshake signaling to complete any valid transaction.  See also [0040] for its teachings of a communication interface.  Thus, see [0053] for its teachings regarding “The messages comprise any data exchanges or other protocols that are required to facilitate the transaction.”)

With regard to Claim 6, Dheer teaches wherein the determining the second transfer channel is based on determining that a length of a system queue associated with the transfer channel is greater than a threshold queue length.  (See at least [0053] – [0055], wherein a user can cancel or modify a transaction if one of the “exceptions” – i.e. time required to complete the transaction – is not acceptable.  Such timing requirements are considered to constitute the recited “threshold queue length.”)

With regard to Claim 7, Dheer teaches wherein the determining the second transfer channel is based on determining that a difference between the cut-off time and an elapsed time following the transmission of the first message is within a threshold time.  (See at least [0043], wherein a person of ordinary skill in the art would reasonably understand that the various requirements to complete the transaction would include the time required for the transmission of the instruction.)

With regard to Claim 8, Dheer teaches wherein the threshold time is determined based on an average time period between transmissions of prior messages indicating requests for fund transfers, to the first computing platform, and receptions of transfer confirmation messages from the first computing platform.  (See at least [0045] – [0047], which are replete with teachings regarding timing.  A person of ordinary skill in the art would clearly understand that an average time for various networks could be used to make this determination.)

With regard to Claim 9, Dheer teaches wherein determining the second transfer channel is based on determining that a first length of a first system queue associated with the first transfer channel is greater than a second length of a second system queue associated with the second transfer channel.  (See at least [0045] – [0047], which are replete with teachings regarding timing.  A person of ordinary skill in the art would clearly understand that the length of a queue for various networks could be used to make this determination.  See also [0054].)

With regard to Claim 10, Dheer teaches wherein determining the second transfer channel is based on determining that a first expected wait time for completing fund transfers over the first transfer channel is greater than a second expected time for completing fund transfers over the second transfer channel.  (See at least [0043], wherein a person of ordinary skill in the art would reasonably understand that the various requirements to complete the transaction would include the wait time required to complete the transmission.)

With regard to Claim 11, Dheer teaches wherein the first transfer channel comprises at least a first payment system and a second payment system, wherein the first payment system comprises the second computing platform, wherein the second payment system comprises a third computing platform, and wherein the second computer-readable instructions, when executed by the at least one processor, cause the transaction control platform to: transmit, via the communication interface to the third computing platform, a third message indicating a third request to process the fund transfer, wherein the determining the second transfer channel is based on determining that the transaction control platform has not received, from the third computing platform, a handshake signal responsive to the third message.  (See at least [0038], wherein more than 3 networks for channels are taught, any one of which could be used by the transfer logic to complete the transaction based on network parameters.)

With regard to Claim 12, Dheer teaches wherein the second transfer channel is associated with a higher tier service level than the first transfer channel.  (See at least [0004] regarding high value channels and low value of channels.  Such “value” is considered to constitute the recited “tier service level.”  See also [0005] and [0045].)

With regard to Claim 13, Dheer teaches wherein the determining the second transfer channel among the available transfer channels comprises: determining a subset of transfer channels among the available transfer channel; sending, via the communication interface and to a third computing platform, a third message indicating the subset of transfer channels; and receiving a fourth message indicating the second transfer channel.  (See at least [0045] – [0046], wherein at least some of the various channels discussed are considered to constitute the recited “subset.”)

With regard to Claim 14, Dheer teaches wherein the second computer-readable instructions, when executed by the at least one processor, cause the transaction control platform to transmit, via the communication interface and to the first computing platform, a third message indicating a request to cancel the first request.  (See at least [0053] and [0055].)

With regard to Claim 15, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. determining or selecting a route for EFT transactions based at least in part on processing time).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2021/0182810 to Johnston et al.  This reference is relevant to the features of cross border payment systems
	U.S. Patent No. 8,612,345 to Lecuyer et al.  This reference is relevant to the features of time to complete a transaction.
	U.S. Patent Publication No. 2015/0154570 to Dheer.  This reference is relevant to the features of user preferences for transfer channels.
	U.S. Patent No. 6,856,970 to Campbell.  This reference is relevant to the features of routing rules.
	U.S. Patent Publication No. 2009/0119209 to Sorensen et al.  This reference is relevant to the features of a mobile transfer network.
	U.S. Patent Publication No. 2003/0208440 to Harada et al.  This reference is relevant to the features of routing to maximum currency exchange.
	PCT Patent Publication No. WO 98/58356 to Keilani.  This reference is relevant to the features of multiple tiers for international transfers.
	
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

January 12, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691